Hosmer, Ch. J.
The motion made to quash this writ of error, because William Bevins and Hezekiah Hale, in whose favour judgment was rendered in the court below, did not join with the plaintiffs, in bringing it, ought not to prevail. No person can sustain a writ of error to reverse a judgment, who was not injured by it, and is, therefore, to receive advantage from its reversal. 2 Bac. Abr. 456. Gwil. ed. Bevins and H. Hale derived no prejudice, but a benefit, from the judgment; and how can they maintain a writ to set it aside ? Where an infant has joined with an adult in a fine, the infant alone may bring a writ of error, because he alone has cause of complaint. 2 Bac. Abr. 458. Gwil. ed. Cannon v. Abbot, 1 Lev. 210. Parker v. Lawrence & al. Hob. 70. n. Barnwell v. Grant, Style 190. In the case of Vaughan v. Loriman & al. Cro.Jac. 138. it was adjudged, that if there be five defendants, and three of them be acquitted, a writ of error must be brought in the names of the other two only Vide Verelst & al. v. Rafael, Cowp. 425.
It has been truly said, that if the judgment is reversed, Bevins and H. Hale will not be parties to the suit below; but, for a reason which disarms the observation of its intended force, the judgment in their favour, as it ought to do, will remain
The motion to quash must be disallowed.
The other Judges were of the same opinion.
Motion denied
The case was then argued